J-S19045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ARTIS CARNEL CARROLL, JR.                  :
                                               :
                      Appellant                :   No. 1256 MDA 2016

              Appeal from the Judgment of Sentence July 12, 2016
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0001537-2015


BEFORE:      GANTMAN, P.J., BENDER, P.J.E. and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 29, 2017

        Appellant, Artis Carnel Carroll, Jr., appeals pro se from the judgment

of sentence imposed on July 12, 2016, in the Lancaster County Court of

Common Pleas following the revocation of Appellant's parole on the charge

of defiant trespass.1 We quash this appeal.

        The relevant facts and procedural history are as follows: On March 27,

2015, Appellant was arrested and charged with one count of defiant trespass

on Millersville University (“Millersville”) property. The charge was docketed
____________________________________________



1
  18 Pa.C.S.A. § 3503(b)(1)(i). Appellant filed an appeal to this Court from
the imposition of his original judgment of sentence on December 1, 2015.
That appeal is docketed at 88 MDA 2016 and is being addressed in a
separate decision.

* Former Justice specially assigned to the Superior Court.
J-S19045-17


at 36-CR-0001541-2015, and following his arraignment, Appellant was

released on bail with a condition that he not return to Millersville.

      On March 31, 2015, Appellant sat for a class at Millersville, and police

arrested him on site. Appellant was charged with a second count of defiant

trespass, which was docketed at CP-36-CR-0001537-2015, and his bail was

revoked with regard to the prior charge.

      The cases were consolidated in the trial court, and on December 1,

2015, Appellant proceeded to a jury trial with Assistant Public Defender

Phillip Michael as standby counsel. At the conclusion of the trial, on

December 1, 2015, the jury acquitted Appellant of the defiant trespass

charge in connection with the March 27, 2015, incident; however, the jury

convicted Appellant of one count of defiant trespass for the March 31, 2015,

incident.

      Appellant proceeded immediately to a sentencing hearing, at the

conclusion of which the trial court imposed a sentence of time served to

twelve months in prison. Due to the amount of time Appellant had already

served awaiting trial, the trial court indicated Appellant would be paroled

immediately without petition.     N.T., 12/1/15, at 420.      Additionally, as a

condition of his sentence, the trial court directed Appellant to undergo a

mental health evaluation, pay a fine of $300.00, perform fifty hours of

community service, and “have absolutely no contact with any employee of

Millersville, [ ] have absolutely no contact with [Millersville] whatsoever.” Id.


                                      -2-
J-S19045-17


at 421. The trial court clarified that if Appellant needed to communicate with

Millersville regarding any pending legal matters, he was permitted to have

contact only through Millersville’s legal counsel. Id. The trial court further

clarified that Appellant was to remain off of Millersville’s property.   Id. at

421-22.

      On December 15, 2015, Appellant, who was no longer in prison, filed a

pro se document entitled “Objection to Triple Jeopardy.”       The trial court

treated this document as an untimely post-sentence motion and denied it.

On December 21, 2015, Appellant filed a timely pro se appeal from his

December 1, 2015, judgment of sentence.

      Meanwhile, on December 18, 2015, the Lancaster County Probation

and Parole Office submitted to the trial court a petition to issue capias and a

bench warrant on the basis Appellant failed to report to the Central Intake

Unit of the Adult Probation and Parole Services upon his release from prison

as required.   The petition further alleged that Appellant violated the trial

court’s December 1, 2015, no contact order by contacting Millersville via fax

on December 4, 2015. The trial court granted the petition, directing that a

capias and bench warrant be issued.

      On January 13, 2016, following a hearing, Appellant was found to be in

violation of his parole, and Appellant was sentenced to time served, resulting

in him being paroled again immediately from prison. The sentencing order

noted that all previously imposed conditions remained in effect.     Appellant


                                     -3-
J-S19045-17


did not file an appeal to this Court from the January 13, 2016, violation of

parole sentence.

      On April 4, 2016, the Lancaster County Probation and Parole Office

submitted to the trial court a petition to issue capias and a bench warrant on

the basis that Appellant had violated a condition of his parole; to wit, on

March 3, 2016, he was charged with making terroristic threats, harassment,

and disorderly conduct for an offense occurring on or about March 2 to 3,

2016, in Upper Darby Township.

      On July 12, 2016, after a thorough colloquy, Appellant waived his right

to counsel and proceeded pro se to a violation of parole hearing.        At the

hearing, the parole officer indicated that Appellant’s new criminal charges

were held for court and such constituted a direct violation of his parole in the

instant case.    N.T., 7/12/16, at 7.      The lower court determined that

Appellant was in violation of his parole, revoked his parole, and remanded

him to the county jail to serve the balance of his unexpired term. The trial

court further noted all previously imposed conditions remained in effect.

      On July 14, 2016, Appellant filed the instant timely pro se notice of

appeal to this Court. On July 15, 2016, and July 18, 2016, he purported to

file a motion for a new hearing and a motion challenging the weight of the

evidence, respectively. On July 27, 2016, the lower court directed Appellant

to file a Pa.R.A.P. 1925(b) statement and noted that the trial court was

divested of jurisdiction as it related to Appellant’s July 15, 2016, and July


                                     -4-
J-S19045-17


18, 2016, motions.        Appellant filed a timely Pa.R.A.P. 1925(b) statement,

and the trial court filed a Pa.R.A.P. 1925(a) opinion on August 8, 2016.

        Appellant presents the following “Statement of Questions Involved,”

which we set forth verbatim:

        [1.] Did the 104 day delay between Appellant[’]s detention and
        Gagnon II Hearing violate his right to due process[?]
        [2.] Did the 92 day delay between Appellant[’]s detention and
        Preliminary Hearing violate his right to due process[?]
        [3.] Did [the] Trial Court err and abuse its discretion by not
        waiting until the outcome of the new charges as the Appellant
        requested[?]
        [4.] In light of the charges that brought rise to the order
        revoking parole being dismissed is the [A]ppellant entitled to
        have his sentence terminated[?]
        [5.] Did [the] trial court err and abuse its discretion by revoking
        parole without evidence of probative value[?]

Appellant’s Brief, Statement of Questions Involved.2

        Although he has set forth five issues in his “Statement of Questions

Involved,” Appellant has not presented a coherent argument permitting

meaningful review of his issues. Appellant’s entire “Summary of Argument”

and “Argument” portion of his brief is set forth verbatim as follows:

                            Summary of argument
              The Appellant[’s] parole was revoked without evidence of
        probative value. Mere arrest and indictments without convictions
        have no value as probative matter. Commonwealth v. Davis,
        234 Pa. Super. [31] (1975). The Appellant opposed the fact that
        he was arrested and held for court had no probative value.
        Although it is constitutionally permissible for a probation/parole
____________________________________________


2
    Appellant’s Brief is not paginated.



                                           -5-
J-S19045-17


       revocation hearing to be held after arrest but before
       determination of a criminal charge, Commonwealth v. Kates,
       452 Pa. 102, 305 A.2d 701 (1973),[3] it has been recognized that
       “it may in many cases be preferable to defer that hearing until
       end of trial, thus avoiding the possibility unjust result of revoking
       probation/parole, only to find that later the probationer/parolee
       has been acquitted of the charges that prompted the revocation
       hearing.”
                            Argument for appellant
             The rule of law is important in the stability of society.
       Arbitrary actions in the revocation of parole can only impede and
       impair the rehabilitative aspects of modern penology.
             The appellant was acquitted of charges which gave rise to
       revocation therefore a just result this court have to reverse[.]

Appellant’s Brief (bold in original) (footnote added).

       It is well settled that this Court may not act as counsel for a party or

develop      the   analysis     necessary      to   support   a   party’s   position.

Commonwealth v. Fry, 41 A.3d 605 (Pa.Super. 2012). Additionally, while

we acknowledge Appellant has filed this appeal pro se, we note the

following:

              While this Court is willing to liberally construe materials
       filed by a pro se litigant, we note that Appellant is not entitled to
       any particular advantage because [he] lacks legal training. As
       our Supreme Court has explained, any layperson choosing to
       represent [himself] in a legal proceeding must, to some
       reasonable extent, assume the risk that [his] lack of expertise
       and legal training will prove [his] undoing.
              Consequently, [w]e decline to become the appellant’s
       counsel. When issues are not properly raised and developed in
       briefs...a Court will not consider the merits thereof.
____________________________________________


3
  In Kates, our Supreme Court held that it is permissible to conduct a
revocation hearing before trial on the subsequent offenses giving rise to the
violation.



                                           -6-
J-S19045-17



Commonwealth v. Greenwalt, 796 A.2d 996, 997 (Pa.Super. 2002)

(quotation and quotation marks omitted). See Wilkins v. Marsico, 903

A.2d 1281, 1284 (Pa.Super. 2006) (holding that, although this Court is

willing to liberally construe materials filed by a pro se litigant, pro se status

confers no special benefit upon the appellant).       Thus, while we are not

insensitive to the fact Appellant is proceeding pro se, his failure to develop a

coherent argument precludes us from conducting meaningful appellate

review.   Consequently, we quash this appeal. Greenwalt, 796 A.2d at 997.

      Appeal Quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




                                      -7-